Citation Nr: 1643963	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  08-36 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include sinusitis and rhinitis.

2.  Entitlement to service connection for lymphadenitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1999.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2009 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.

A Board hearing was conducted via videoconference in March 2015. A transcript of this hearing is contained within the electronic claims file. 

These claims were previously before the Board in July 2015, at which time they were reopened on the basis of new and material evidence and were remanded for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is necessary for clarification of the December 2015 VA opinions.  

Regarding the Veteran's claim of service connection for a respiratory disorder, service treatment records show that the Veteran was seen on numerous occasions for respiratory problem, including sinusitis, rhinitis, allergic rhinitis, viral syndrome, and upper respiratory infection. 

Post-service, the Veteran was noted to have had acute sinusitis in September 2003.  In May 2003 and December 2003, the Veteran was treated for allergic rhinitis.  

At the December 2015 VA respiratory examination, the examiner stated that the Veteran did not have and had never been diagnosed with a respiratory disorder.  He also noted that the Veteran's military service records do not support any respiratory disorder.  The examiner reviewed the evidence and concluded that there was no diagnosis of chronic sinusitis.  Specifically, "sinus x-rays 10/6/89, 11/23/93, and 2002 show normal sinuses.  She has atrophic rhinitis with chronic epistaxis at this examination which she treats with nasal saline irrigations.  The Veteran's military service records do not support a diagnosis of chronic sinusitis."

On another section of the examination, it was reported that there was evidence of bilateral maxillary tenderness, without evidence of chronic sinusitis.

As the Veteran's claim is for a respiratory disorder includes the diagnosis of atrophic rhinitis, the examiner must opine whether this diagnosis is etiologically related to her in-service symptomology.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Regarding the Veteran's claim of service connection for lymphadenitis, service treatment records show that in May 1985, the Veteran was seen for a lump in the left side of her neck.  The assessment was lymphadenitis, left upper cervical chain, etiology unclear, suspect viral origin.  The condition resolved.  

Post-service VA treatment records show no evidence of a chronic disability manifested by lymphadenitis or other pathology of the lymph system.  

The Veteran underwent a VA examination in June 1999.  The Veteran reported that lymphadenitis had occurred following upper respiratory infections but that this was no longer a problem.  The examiner noted that there was no lymphadenopathy and no thyroid enlargement.  

A December 2002 treatment record showed no lymphadenopathy.  A March 2003 treatment record noted an enlarged left cervical lymph node.  In December 2003, the Veteran was noted to have mild anemia with lymphocytosis.  An April 2005 treatment record noted that a CT scan of the soft tissues of the neck revealed an enlarged cervical lymph node.  

In March 2009, the Veteran was seen for evaluation of a right posterior lymphadenopathy that was intermittent in nature.  

The Veteran was afforded a VA examination in December 2015.  The examiner noted that the Veteran was diagnosed with cervical lymphadenitis (resolved).  By way of history, the examiner stated that the onset was in 1983.  The Veteran related bouts of lymphadenitis in the neck on multiple occasions that would remain enlarged for more than two months.  The condition improved and there were no current symptoms.  Biopsies from 2003 showed no malignancies.  The examiner noted that the Veteran had an anemia condition, for which she had been treated with iron infusions in 2014.  No additional hematologic or lymphatic disorders were found.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner stated that the "Veteran had surgical removal of an enlarged cervical lymph node which was found to be essential normal 4/20/05.  There is no lymphadenopathy present at this time.  The Veteran's military records do not support a diagnosis of chronic lymphadenitis."

The VA examiner failed to discuss the March 2009 lymphadenopathy and whether it was a continuation of or otherwise related to the in-service lymphadenitis.  Moreover, it is unclear whether the anemia is related to this disorder, or is otherwise a disorder related to service.  Therefore, an addendum opinion for clarification is necessary.  Barr, supra.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2015 VA examiner for addendum opinions.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Regarding the claim for a respiratory disorder, the examiner must provide an opinion as to whether the previously diagnosed atrophic rhinitis is a chronic disorder that manifested in or as a result of service.  In providing this opinion, the examiner must take into account the extensive documented in-service history of symptomatology, the prior VA examination history, and as well the documented post-service episode of sinusitis from January 2003 along with reported history of 30-year pattern of nosebleeds. 

Regarding the claim for lymphadenitis, the examiner must opine whether the Veteran had a disability of the lymph nodes at any point since the inception of this appeal that was incurred during military service, or is otherwise etiologically related to the in-service complaints. The significance, if any of the anemia should be explained, to include whether it is related to an underlying disorder and/or service.

The examiner should include in the examination report a complete rationale for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

2. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the matters on appeal based upon all evidence of record. If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


